DETAILED ACTION
Election/Restrictions
Upon further consideration by the examiner, the Election of Species requirement in the last office action has been withdrawn.  Claim 1 is a generic claim.  It was determined that during a search for Claim 1, there was no burden to search and examine Claims 2 through 9.
Claims 1 through 9 are pending.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the use of phrases that can be implied, “Disclosed is…”.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1 through 6, 8 and 9 are objected to because of the following informalities.  
NOTE:  The following suggestions are necessary to correct minor informalities with the claim language by ensuring that latter terms or phrases are recited consistently with earlier terms or phrases.  In no way do these suggested changes affect the scope of the claimed invention.
In Claim 1, “the respective bending machine” (line 19) should be changed to –each of the bending machines--; and “the respective inter-turn insulation taping machine” (line 20) should be changed to –each of the inter-turn insulation taping machines--.
In Claim 2, “the same” (line 9) should be changed to –a same--; and “the subsequent” (line 11) should be changed to –a subsequent--.
In Claim 3, “the straightness” (line 8) should be changed to –a straightness--.
In Claim 4, “the surface” (line 15) should be changed to –a surface--.
In Claim 5, “the surface” (line 11) should be changed to –a surface--; and “Ra3-6 µm” (line 12) should be changed to – Ra 3-6 µm--.
In Claim 6, --of the pair—should be inserted after “and the other one” (line 5).
In Claim 8, --tolerance—should be inserted after “profile” (line 9); and “the coil feature” (line 10) should be changed to –a coil feature--.
In Claim 9, --the—should be inserted before “respective devices by” (line 7).
Appropriate correction is required.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter.
U.S. Patent 4,617,789 to Borden (hereinafter “Borden”) is relevant to a winding system.  Borden discloses a winding system that manufactures a superconducting magnet comprising:  a rotatory platform (12, in Fig. 1), a dropping fixture (e.g. 24) and a winding mold (e.g. 14).  Borden does not teach two superconducting coil winding production lines each including a conductor winding machine, a straightener, an ultrasonic cleaning machine, a sandblasting and cleaning machine, and an inter-turn insulating taping machine, as explicitly recited in Claim 1.
Accordingly, Claims 1 through 9 have been allowed.

Other Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Chinese Patent Publication, CN 2376060, discloses a winding system (in Fig. 1) that includes a straightener (2) and a bending machine (4).
b)	Non-Patent Literature Publication to Yang et al, entitled “Manufacture and Test of the Bifilar Wound Coil Using Coated Conductor With Stainless Steel Stabilizer," discloses a superconducting bifilar coil (Fig. 2).
c)	Japanese Patent Publication, JP 2009-295292 discloses an inter-turn insulation taping machine (31, in Fig. 2) to wrap layers of insulating tape (39).

Conclusion
This application is in condition for allowance except for the following formal matters: 
To correct the minor informalities with the claim language as expressed above.
Prosecution on the merits is closed in accordance with the practice under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896